United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-2228
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                              Anthony Joseph Melton

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                    for the Southern District of Iowa - Central
                                  ____________

                              Submitted: April 1, 2022
                                Filed: April 7, 2022
                                   [Unpublished]
                                  ____________

Before LOKEN, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Anthony Melton appeals after he pleaded guilty to a firearm offense and the
district court1 sentenced him to 84 months in prison. On appeal, Melton argues that

      1
        The Honorable Stephanie M. Rose, Chief Judge, United States District Court
for the Southern District of Iowa.
the district court erred by denying his motion to suppress evidence arising from a
traffic stop, by denying a downward departure at sentencing and by imposing a
substantively unreasonable sentence.

       Upon careful review, we conclude that the district court did not err in denying
Melton’s motion to suppress. See United States v. Holly, 983 F.3d 361, 363 (8th Cir.
2020) (in reviewing denial of a motion to suppress, district court’s findings of fact are
reviewed for clear error and its legal conclusions are reviewed de novo). Specifically,
the traffic stop of Melton’s Jeep was not unlawfully extended to bring in a drug dog,
see Rodriguez v. United States, 575 U.S. 348, 354-55 (2015) (officer may conduct a
dog sniff on a vehicle during a lawful traffic stop, but may not prolong an otherwise
completed stop; seizure remains lawful so long as unrelated inquiries do not
measurably extend the duration of the stop); and the statements made by the driver
of the Jeep indicating that contraband had been moved to Melton’s Grand Am, as well
as the dog’s alert on that vehicle, justified its search and Melton’s detention, see
Chestnut v. Wallace, 947 F.3d 1085, 1088 (8th Cir. 2020) (brief investigative
detention may be based on reasonable suspicion that criminal activity is afoot);
United States v. Olivera-Mendez, 484 F.3d 505, 512 (8th Cir. 2007) (alert by reliable
drug dog is sufficient to establish probable cause for presence of controlled
substance).

       As to Melton’s sentence, we find no indication that the district court failed to
recognize its authority to depart downward, see United States v. Dixon, 650 F.3d
1080, 1084 (8th Cir. 2011) (district court’s refusal to grant downward departure is
unreviewable unless court had unconstitutional motive in denying request or failed
to recognize its authority to depart downward); and we conclude that the district court
did not impose a substantively unreasonable sentence, see United States v. Feemster,
572 F.3d 455, 461-62 (8th Cir. 2009) (sentences are reviewed for substantive
reasonableness under deferential abuse of discretion standard; abuse of discretion
occurs when court fails to consider relevant factor, gives significant weight to

                                          -2-
improper or irrelevant factor, or commits clear error of judgment in weighing
appropriate factors); see also United States v. McCauley, 715 F.3d 1119, 1127 (8th
Cir. 2013) (noting that when district court has varied below Guidelines range, it is
“nearly inconceivable” that court abused its discretion in not varying downward
further).

      Accordingly, we affirm.
                     ______________________________




                                        -3-